Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
3.	The information disclosure statement filed on November 13, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
The copies for the foreign patent documents CN-100431487 and EP-3607307 are not provided. These two documents have been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, the claim recites a three dimensional micro-electrode array…comprising at least two of the three-dimensional micro-electrode of claim 1”. However, claim 1 is a method claim of fabricating the three-dimensional micro-electrode array, NOT an apparatus claim of the three-dimensional micro-electrode array as referred to by claim 11. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajaraman, Swaminathan “MICROMACHINED THREE-DIMENSIONAL ELECTRODE ARRAYS FOR IN-VITRO AND IN-VIVO ELECTROGENETIC CELLULAR NETWORKS”, Georgia Institute of Technology, 2009.

As for claim 1, Rajaraman discloses (see the 3-D MEAs disclosed in pages 23-26, 45-79, 94-96; 126-127, 179-208; also see Figs. 3.1, 3.2, 3.23, 3.3, 4.1, 4.2, 4.22, 4.24, 4.25, 5.3, 5.5, 5.6) a method of fabricating a three dimensional (3D) micro-electrode array (3D- MEA), the method comprising steps of:
(a) defining two or more electrically conducting pads upon a substrate (i.e., forming the plurality of metal traces and/or pads on the substrate for the 3-D MEA; see Figs 3.1, 3.2, 4.2);
(b) depositing an electrically conductive material upon the two or more pads to form an elongate portion of a 3D micro-electrode (i.e., depositing the conductive material for forming the elongated portion of the hollow and solid micro-towers of the 3-D MEAs), wherein the step of depositing further comprises one or more steps of:

Pads (i.e., forming the bottom /base portion of the hollow or solid micro-towers; see Figs. 3.1, 3.2, 4.2);
(ii) selecting a height of the 3D micro-electrode upon the base (e.g., the height of the tower array is selected/designed to be 500um tall, see page 48); and
(iii) selecting a diameter (e.g., selecting the inner diameter of 160um and outer diameter of 200um for the hollow tower and 160um for the solid tower, see pages 47-48) of the electrically conductive material upon the base.

As for claim 2, Rajaraman discloses the method of claim 1, wherein the step of depositing further comprises a step of stopping the depositing to form a tip (see the tip of the micro-towers as shown in Figs. 3.1 or 4.1). 

As for claim 3, Rajaraman discloses the method of claim 2, further comprising a step of coating the 3D micro- electrode with an electrical-insulating material from the base to proximal the tip (using the 25 um thick parylene layer insulation, see page 126, lines 7-8).

As for claim 4-5, Rajaraman discloses the method of claim 1, wherein the step of selecting the height of the 3D micro-electrode results in a first height of the 3D micro-electrode upon a first pad and a second height of the 3D micro-electrode upon a second pad; wherein the first height and the second height are substantially the same (i.e., the height of all the hollow towers are the same at 460um; and all the solid tower have the same average height at 450um, see page 53; also see Fig. 3.1). 



As for claims 7 and 8, Rajaraman discloses the method of claim 1, wherein the step of selecting the diameter of the 3D micro-electrode results in a first diameter (e.g., first diameter of the first hollow tower with inner diameter of 160um) of the 3D micro-electrode upon a first pad and a second diameter (e.g., the second diameter of the second hollow tower with inner diameter of 160um) of the 3D micro-electrode upon a second pad, wherein the first diameter and the second diameter are substantially the same (i.e., the diameters of all the plurality of hallow towers are the same, with an inner diameter of 160um and outer diameter of 200um; see page 48 and Fig. 3.1).

As for claim 9, Rajaraman discloses the method of claim 7, wherein the first diameter and the second diameter are substantially different (i.e. the first diameter of a first hollow tower with a 200um outer diameter, and the second diameter of a second solid tower with a 160um diameter; see page 48).

As for claim 10, Rajaraman discloses the method of claim 1, wherein the electrically conducting pads are defined between one more layers of electrical-insulating material. (using the 5 um parylene layer or 25 um thick parylene layer insulation, see page 126, lines 7-8—page 127).

As for claim 11, Rajaraman discloses a three dimensional (3D) micro-electrode array (3D-MEA) (see the 3-D MEAs disclosed in pages 23-26, 45-79, 94-96; 126-127, 179-208; also see Figs. 3.1, 3.2, 3.23, 3.3, 4.1, 4.2, 4.22, 4.24, 4.25, 5.23, 5.3, 5.5, 5.6) for establishing electrical communication with one or 

As for claim 12, Rajaraman discloses the 3D-MEA of claim 11, wherein the elongate portions of each electrode have a different diameter (i.e., the hollow tower and the solid tower have different diameters, see page 48).

As for claim 13, Rajaraman discloses the 3D-MEA of claim 11 or claim 12, wherein the elongate portions of each electrode have a different length (e.g., the hollow tower with average height of 460um and the solid tower with average height of 450um as disclosed in page 53).

As for claim 14, Rajaraman discloses the 3D-MEA of claim 11, wherein each of the electrodes are supported upon a respective pad that is configured to provide electrical communication between each electrode and the at least one recording system (i.e., the bottom metal traces/pads at the bottom of each electrode for connecting between each 3-D MEA and the metal pads for recording system or external electronics; see pages 124-125 and Fig. 4.22).



As for claim 17, Rajaraman discloses a three-dimensional (3D) micro-electrode (see the 3-D MEAs disclosed in pages 23-26, 45-79, 94-96; 126-127, 179-208; also see Figs. 3.1, 3.2, 3.23, 3.3, 4.1, 4.2, 4.22, 4.24, 4.25, 5.23, 5.3, 5.5, 5.6) comprising an electrically conductive body with: 
(a) a base that is electrically connectible to a recording system (i.e., the bottom portion/base of the plurality of micro-towers connectible to a recording system through metal traces/bond pads);
 (b) a tip that is opposite the base and that is configured to establish electrical communication with an excitable cellular-network (i.e., the tip of the plurality of micro-towers in communication with the excitable cellular-network; see the culture ring attached as shown in Fig. 4.21); and 
(c) an elongate portion between the base and the tip (See the elongate portion between the base and tip in Figs. 3.1, 4.1), the elongate portion is covered with at least one layer of an electrical-insulator coating (5um insulation or the 25um thick parylene layer, see page 126, lines 7-8) that extends from the base towards and proximal the tip.

As for claim 18, Rajaraman discloses the electrode of claim 17, wherein the tip is one of sharp, blunt or flat (e.g., see the different tips in Fig. 3.1 and Fig. 5.6).

As for claims 19 and 20, Rajaraman discloses the electrode of claim 17 or claim 18, wherein the elongate portion has a length of between about 1 micron and about 10 cm (the tower array is designed to be 500um tall, see page 48, line 3).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bartic et al. (U. S. Pub. 2006/0265039) discloses a probe for electrical stimulation and recording of the activity of excitable cells. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/               Primary Examiner, Art Unit 2867